Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00665-CR

                                       John Stewart MUELLER,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                       Trial Court No. 19-009
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 27, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a pro se notice of appeal on September 30, 2019, to appeal the trial court’s

denial of his motion to suppress evidence. Thereafter, the trial court clerk filed the clerk’s record.

The clerk’s record does not contain a final judgment of conviction. “With certain exceptions . . .,

this court has jurisdiction to consider an appeal filed by a criminal defendant only after a final

judgment of conviction.” Zamarripa v. State, No. 04-16-00274-CR, 2016 WL 3085932, at *1

(Tex. App.—San Antonio June 1, 2016, no pet.) (mem. op., not designated for publication) (citing

TEX. CODE CRIM. PROC. art. 44.02); accord McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—
                                                                                  04-19-00665-CR


Fort Worth 1996, no pet.) (“Generally, we only have jurisdiction to consider an appeal by a

criminal defendant where there has been a judgment of conviction.”). On October 22, 2019, this

court ordered appellant to show cause in writing why this appeal should not be dismissed for lack

of jurisdiction. Appellant did not respond to the order. Because there is no final judgment of

conviction and because appellant has not specified an exception to the general rule that we may

consider an appeal filed by a criminal defendant only after a final judgment of conviction, we

dismiss this appeal for lack of jurisdiction. See Workman v. State, 343 S.W.2d 446, 447 (Tex.

Crim. App. 1961) (dismissing appeal where the judgment in the record was not a judgment of

conviction); McKown, 915 S.W.2d at 161 (dismissing interlocutory appeal from an order denying

a defendant’s motion to suppress evidence for lack of jurisdiction).

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-